EXHIBIT 10.4


ROGERS CORPORATION
AMENDMENT TO THE
AMENDED AND RESTATED
OFFICER SPECIAL SEVERANCE AGREEMENT




WHEREAS, Robert D. Wachob (the “Officer”) is employed by Rogers Corporation, a
Massachusetts corporation, (herein referred to as the “Company”) as the
Company’s Chief Executive Officer;


WHEREAS, the Officer and the Company (hereinafter referred to collectively as
the “Parties”) entered into the Amended and Restated Officer Special Severance
Agreement between the Company and Officer, effective as of December 17, 2008
(the “Agreement”),


WHEREAS, the Officer is eligible to receive annual bonuses under the Rogers
Corporation Annual Incentive Compensation Plan, as amended (the “AICP”), and
there is a possibility that annual bonuses payable under the AICP (the “AICP
Bonuses”) may be covered by the Agreement after a Change in Control (as defined
in the Agreement);


WHEREAS, the Parties intended that the AICP Bonuses qualify as performance-based
compensation within the meaning of Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”); and


WHEREAS, the Parties have agreed that its in the best interests of the Officer
and the Company to amend the Agreement so that any AICP Bonuses payable under
the Agreement continue to qualify as performance-based compensation within the
meaning of Code Section 162(m).


NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and pursuant to the powers and procedures for amendment set
forth in Section 15 of the Agreement, the Parties hereby agree to amend the
Agreement, effective for AICP Bonuses relating to the 2010 performance period
and thereafter, as follows:


 
1.
Section 4(b) of the Agreement is hereby amended in its entirety to read as
follows:

 
“Pro-Rata Bonus. The Officer shall be entitled to receive a pro-rata portion of
the Executive’s annual bonus for the performance year in which the Officer’s
Qualifying Termination occurs, payable at the time that annual bonuses are paid
to other senior executives, but in no event later than the next following March
15th, determined by multiplying the amount the Officer would have received based
upon actual performance had employment continued through the end of the
performance year by a fraction, the numerator of which is the number of days
during the performance year of termination that the Officer is employed by the
Company and the denominator of which is 365.”
 
 
1 of 2

--------------------------------------------------------------------------------

 
 
 
2.
Except as expressly amended by this Amendment, the Agreement in all other
respects remains in full force and effect and is hereby confirmed.

 


 
IN WITNESS WHEREOF, the Parties have caused this Amendment to the Agreement to
be duly executed on this 24th day of March, 2010.
 

 
ROGERS CORPORATION
     
By:   /s/ Robert M. Soffer
     
Its:   Vice President and Secretary
             
OFFICER
     
By:   /s/ Robert D. Wachob
 
         Robert D. Wachob
   

 
 




2 of 2

--------------------------------------------------------------------------------